Citation Nr: 1147464	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal was later transferred to the RO in Montgomery. 

The Veteran testified before the undersigned in August 2010.  A copy of the transcript of this hearing has been associated with the claims file.

In a September 2010 decision, the Board, in part, denied service connection for an acquired psychiatric disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In a July 2011 Order, the Court granted a joint motion of the Veteran and the Secretary of  Veterans' Affairs (the Parties) and remanded the matter for proceedings consistent with the joint motion which included vacating the September 2010 Board decision as it pertained to the issue of service connection for an acquired psychiatric disability.

In the September 2010 decision, the Board also denied service connection for a back disability and a disability of the legs and knees.  The Veteran did not appeal these issues and the Veterans Court dismissed these issues in its July 2011 Order

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the joint motion, the Parties indicated that VA had not met its duty to assist the Veteran by properly requesting development for his reported in-service stressor.  The Veteran contends that in November 1976 while enrolled in the Basic Hospital Corps School, Naval School of Health Services in San Diego, California, he was at Balboa Park in San Diego with another medic student, with a last name identified by the Veteran, who was shot.  He has indicated that another student, whose last name the Veteran also identified, was with him during the incident.  Additionally, the Veteran has identified "C.L.H."Herndon as the supervisor of student personnel.  The Veteran's service records show that he was assigned to the Naval School of Health Sciences in San Diego on November 9, 1976, and was referred for a psychiatric consultation on November 24, 1976.  The Parties agreed that that these facts, along with the Veteran's recitation of the event in service, were sufficient to request verification of the claimed in-service stressor.  In that joint motion, the Parties specifically requested that the Veterans Court remand the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, for VA  to request a United States Army and Joint Services Records Research Center (JSRRC) search for corroborating evidence of the Veteran's reported in-service  stressor.  On remand, the RO must contact the JSRRC to verify the Veteran's stressor. 

Additionally, in October 2011, the Veteran submitted additional evidence in support of his claim.  He specifically indicated that he was not waiving consideration of this evidence by the agency of original jurisdiction.  Accordingly, the RO must consider this evidence on remand.  38 C.F.R. § 20.1304(c) (2011).  

Additionally, on remand, VA must afford the Veteran a C&P examination with regard to his claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the JSRRC to search for corroborating evidence of  the Veteran's claimed in-service stressor (i.e. the death of a fellow service member by the last name that begins with the letter "S" and is which is identified on page 2 of the joint motion, the RO/AMC must use the full last name as specified on page two of the joint motion in making its request to the JSRRC)- in San Diego, California alleged to have occurred sometime in November 1976), citing to the Veteran's enrollment in Basic Hospital Corps School, Naval School of Health Services in San Diego, California at that time.  The JSRRC must be asked to provide documentation, if available, regarding the claimed in-service stressor.  If unable to provide such information, they must be asked to identify the agency or department that may provide such information.  Follow up on any additional action suggested by JSRRC.  

Any documents received must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder.

2.  Following receipt of additional data from the JSRRC, and/or any additional source, as well as the completion of any additional development suggested by any organization, prepare a report detailing the nature of any in-service stressful event, verified by the data on file.  The report and/or determination relating to each of the foregoing must then be added to the claims file.  

3.  Schedule the Veteran for a VA psychiatric examination for the purpose of determining the etiology of any acquired psychiatric disorder found on examination.  The claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examiner must indicate whether the claims file was reviewed.  

Based on examination findings, historical records, and medical principles, the examiner must provide a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM IV.

If a diagnosis of PTSD is deemed appropriate, the examiner shall also specify (1) whether the alleged in-service stressor, if it has been verified, was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and any in-service stressor found to be verified and found to be sufficient to produce PTSD by the examiner.  

If the examiner finds that the Veteran has any other psychiatric disorder, an opinion must be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had onset during service or was caused by the Veteran's service.  In making this determination, the examiner must address the January 2010 VA treatment note which includes an Axis I diagnosis of "PTSD/depression/anxiety."  

Any and all opinions rendered must be supported by a complete rationale (explanation).

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental  statement of the case (SSOC) in May 2009.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with an appropriate SSOC and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


